

115 HR 4522 IH: Stop Taxpayers Obligations to Perpetrators of Sexual Harassment Act
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4522IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mrs. Love introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to prohibit the use of public funds for the
			 payment of a settlement or award under such Act in connection with a claim
			 arising from sexual harassment committed by a Member of Congress.
	
 1.Short titleThis Act may be cited as the Stop Taxpayers Obligations to Perpetrators of Sexual Harassment Act. 2.Prohibiting use of public funds for payment of settlements and awards under Congressional Accountability Act in sexual harassment claims involving Members of Congress (a)ProhibitionSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended—
 (1)in subsection (a), by striking subsection (c) and inserting subsections (c) and (d); and (2)by adding at the end the following new subsection:
					
						(d)No use of public funds for payments of awards and settlements in connection with acts of sexual
 harassment committed by Members of CongressNo funds of the Treasury of the United States may be used for the payment of an award or settlement under this Act in connection with a violation of section 201(a)(1) if the violation consists of an act of sexual harassment committed personally by a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to settlements and awards paid on or after the date of the enactment of this Act.
			